

115 S2221 RS: Repeal Insurance Plans of the Multi-State Program Act of 2017 
U.S. Senate
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 468115th CONGRESS2d SessionS. 2221[Report No. 115–277]IN THE SENATE OF THE UNITED STATESDecember 12, 2017Mr. Johnson (for himself, Mr. Alexander, Mr. Risch, Mr. McCain, Mr. Paul, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJune 18, 2018Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo repeal the multi-State plan program.
	
 1.Short titleThis Act may be cited as the Repeal Insurance Plans of the Multi-State Program Act of 2017  or the RIP MSP Act.
		2.Repeal of multi-State plan program
 (a)DefinitionsIn this section, the terms multi-State plan issuer and MSP issuer mean a health insurance issuer or group of health insurance issuers that has a contract with the Office of Personnel Management to offer multi-State plan options pursuant to section 1334 of the Patient Protection and Affordable Care Act (Public Law 111–148).
 (b)Program RepealEffective October 1, 2018, section 1334 of the Patient Protection and Affordable Care Act (Public Law 111–148) shall have no force or effect.
 (c)Required reportingNot later than 60 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall provide the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a briefing concerning the efforts of the Office of Personnel Management (referred to in this section as OPM) to wind down the multi-State program under section 1334 of the Patient Protection and Affordable Care Act. Such briefing shall contain such information as may be required, including information regarding—
 (1)the methods of communication OPM and an MSP issuer will use to notify current enrollees that the multi-State plan will not be offered during the next open season, including a timeline of the planned communications;
 (2)a description of how the Director of OPM will work with the Secretary of Health and Human Services to ensure that no plans previously offered pursuant to such section 1334 are offered on State or Federal Exchanges; and
 (3)a timeline detailing how OPM will close down the information technology portal that MSP issuers utilize.
 (d)Rescission of Unused FundsOf the amounts made available to OPM for the purposes of staffing and administering the program under section 1334 of the Patient Protection and Affordable Care Act, the unobligated balance is rescinded, effective October 1, 2018.
 (e)Sense of CongressIt is the sense of Congress that— (1)the Director of the Office of Personnel Management should assign employees of the Office whose duties on the date of enactment relate to carrying out section 1334 of the Patient Protection and Affordable Care Act (Public Law 111–148) to duties relating to processing appeals brought by individuals or employers pursuant to such section 1334; and
 (2)no additional amounts should be appropriated for salaries and expenses relating to processing such appeals.
	
 1.Short titleThis Act may be cited as the Repeal Insurance Plans of the Multi-State Program Act or the RIP MSP Act.
		2.Repeal of multi-State plan program
 (a)DefinitionsIn this section, the terms multi-State plan issuer and MSP issuer mean a health insurance issuer or group of health insurance issuers that has a contract with the Office of Personnel Management to offer multi-State plan options pursuant to section 1334 of the Patient Protection and Affordable Care Act (Public Law 111–148).
 (b)Program RepealEffective January 1, 2019, section 1334 of the Patient Protection and Affordable Care Act (Public Law 111–148) shall have no force or effect.
 (c)Required reportingNot later than 60 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall provide the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a briefing concerning the efforts of the Office of Personnel Management (referred to in this section as OPM) to wind down the multi-State program under section 1334 of the Patient Protection and Affordable Care Act. Such briefing shall contain such information as may be required, including information regarding—
 (1)the methods of communication OPM and an MSP issuer will use to notify current enrollees that the multi-State plan will not be offered during the next open season, including a timeline of the planned communications;
 (2)a description of how the Director of OPM will work with the Secretary of Health and Human Services to ensure that no plans previously offered pursuant to such section 1334 are offered on State or Federal Exchanges; and
 (3)a timeline detailing how OPM will close down the information technology portal that MSP issuers utilize.June 18, 2018Reported with an amendment